DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 20-32 and 42, in the reply filed on June 22, 2022 is acknowledged.
Claims 33-42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2022.

Information Disclosure Statement
The information disclosure statement filed September 22, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "148", "174", "248" and "274" have been used to designate "deep trench".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 20-32 and 42 are objected to because of the following informalities:
i) inconsistent terminologies. Changing "the second conductivity type" to "the second opposite conductivity type" (claims 20 (line 5), 25 (lines 1-2), , 26 (line 2), 27 (line 2), 29 (line 2), 32 (line 5) and 42 (line 5)); "the deep trench islands" to "the array of deep trench islands" (claims 20 (lines 7 and 10), 28 (line 1), 30 (lines 7 and 10) and 42, (lines 7 and 10)); "the device" to "the electronic device" (claims 21-29, line 1); "the linear arrays" to "the plurality of linear arrays" (claims 21-23, 31 and 32, line 1), are suggested.
ii) "a" should be inserted before "current" (claims 20, 30 and 42, line 9).
iii) "further" should be deleted before "wherein" (claims 22 and 32, line 1).
iv) "is" should be inserted before "separated" (claims 20, 30 and 32, line 12). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-32 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #15/844,035, filed on December 15, 2017) for the claim limitations of "an array of deep trench islands within the deep-doped region, the deep trench islands conductively isolated from the buried layer and located between the collector region and the emitter region such current between the connector region and the emitter region passes between the deep trench islands", as recited in claims 20, 30 and 42; and "the deep trench islands each include a conductive core laterally surrounded by an insulating liner", as recited in claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-32 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "an emitter region, a collector region and a base region formed within a semiconductor having a first conductivity type", as recited in claims 1, 30 and 42, is unclear as to which element(s) having a first conductivity type applicant refers.
The term "deep" in claims 20, 30 and 42 is a relative term which renders the claim indefinite.  The term "deep" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "the deep-doped region extending to a buried layer having the second conductivity type that extends under the emitter region, the collector region and the base region", as recited in claims 20, 30 and 42, is unclear as to which element(s) extends under to emitter region, the collector region and the base region applicant refers.
Claims 20, 30 and 42 recite the limitation "the connector region" in line 9. There is insufficient antecedent basis for this limitation in the claims. Also, it is unclear as to how said limitation relates to the claimed device.
The claimed limitation of "a nearest-neighbor linear array", as recited in claims 20, 30 and 42, line 12, is unclear as to whether said limitation is the same as or different from "a plurality of linear arrays", as recited in claims 20, 30 and 42, line 11.
The claimed limitation of "current", as recited in claims 21-23, 31 and 32, is unclear as to whether said limitation is the same as or different from "current", as recited in claims 20 and 30, respectively.
The claimed limitation of "collector contacts", as recited in claim 22, is unclear as to whether said limitation is the same as or different from "collector contact", as recited in claim 20.
The claimed limitation of "corresponding pairs of nearest-neighbor deep trench islands", as recited in claims 22 and 32, is unclear as to whether said limitation is the same as or different from "an array of deep trench islands", as recited in claims 20 and 30, respectively.
The claimed limitation of "emitter contacts", as recited in claim 32, is unclear as to whether said limitation is the same as or different from "collector contact", as recited in claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811